Citation Nr: 0512263	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  01-07 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable rating for right ear hearing 
loss. 

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to a compensable rating for a headache 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1998 to June 2000.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2000 
rating decision by the Newark Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
granted service connection for right ear hearing loss; rated 
noncompensable, effective June 7, 2000.  In December 2004, 
the veteran testified at a Travel Board hearing before the 
undersigned; a transcript of that hearing is of record.  

The matters of entitlement to service connection for left ear 
hearing loss and entitlement to a compensable rating for a 
headache disorder are being remanded to the RO via the 
Appeals Management Center in Washington D.C.  VA will notify 
the veteran if any action on his part is required.  


FINDING OF FACT

Throughout the appeal period the veteran's right ear hearing 
acuity has been no worse than Level VI.  


CONCLUSION OF LAW

A compensable rating for right ear hearing loss is not 
warranted. 38 C.F.R. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
Tables VI, VIA,VII, Code 6100, 4.86 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The 
VCAA and implementing regulations apply in the instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the December 2000 rating 
decision which assigned the noncompensable rating.  In the 
December 2000 decision, in a May 2001 statement of the case 
(SOC), and in a supplemental statement of the case (SSOC) in 
February 2004, he was notified of the evidence necessary to 
substantiate his claim on the "downstream" issue of an 
increased initial rating, and of what was of record.  He was 
advised of the basis for the rating for his right ear hearing 
loss; the criteria for rating hearing loss were outlined.  

By correspondence dated in May 2004, the veteran was notified 
of the provisions of VCAA and how they applied to his claim.  
Although such correspondence did not specifically mention the 
VCAA, changes in the law brought about by the VCAA and 
implementing regulations were clearly outlined, and explained 
that VA would make reasonable efforts to help the veteran get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was notified that evidence submitted within a year would 
be considered.  In fact, all evidence received in the interim 
has been accepted for the record and considered.  Although 
the veteran was not specifically advised to submit everything 
he had pertinent to his claims, he was advised that VA would 
obtain any Federal government records, including any VA 
treatment records and that if he completed the provided 
releases VA would assist him in obtaining any records he 
identified.  Inasmuch as ratings for hearing impairment are 
based essentially on the results of authorized audiometry, 
this, along with notice of what was needed to establish a 
compensable rating was essentially equivalent to telling him 
to submit everything he had pertinent to the claims.  

Regarding timing of notice, obviously notice regarding the 
rating of a disability could not have preceded the grant of 
service connection for such disability.  The veteran was 
given ample time to respond when notice was ultimately given.  
The veteran is not prejudiced by any technical notice 
deficiency along the way.   

Regarding the duty to assist, VA has arranged for authorized 
audiometry.  The veteran has not identified any further 
pertinent records for VA to obtain, and there is no 
indication that any pertinent evidence remains outstanding.  
All notice and duty to assist requirements are substantially 
met.  The veteran is not prejudiced by the Board's review of 
the matter on the merits at this point.  See Conway v. 
Principi,  6 Vet. App. 226 (1994).  

II.	Factual Background

A right ear hearing loss was first noted in service.  In 
December 2000 service connection was granted for right ear 
hearing loss, rated noncompensable effective June 7, 2000.

On October 2000 VA audiological evaluation, audiometry 
revealed that right ear puretone thresholds, in decibels (db) 
were: at 1000 Hz, 30 db; 2000 Hz, 25 db; 3000 Hz, 30 db, and 
4000 Hz, 25 db.  The average right ear puretone threshold was 
28 db; speech discrimination was 96 percent.  It was noted 
that hearing thresholds in the right ear were borderline 
normal.

On December 2001 VA audiological evaluation, audiometry 
revealed that right ear puretone thresholds were: at 1000 Hz, 
35 db; 2000 Hz, 30 db; 3000 Hz, 35 db, and 4000 Hz, 30 db.  
The average right ear puretone threshold was 33 db; speech 
discrimination was 56 percent.  The examiner suggested that 
test results be compared with those from another test to 
ensure validity.      


II.	Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.

The appropriate rating for hearing impairment is determined 
under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, as shown by audiometry, 
including a controlled speech discrimination test (Maryland 
CNC), and puretone audiometry, by a state-licensed 
audiologist. See 38 C.F.R. § 4.85.  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear. Id.  If 
impaired hearing is service-connected in only one ear, to 
determine the rating from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation of 
I, subject to the provisions of 38 C.F.R. § 3.383.  (A recent 
revision of the regulations permits in rating unilateral 
hearing loss consideration of the hearing loss in the 
nonservice connected ear if hearing loss in the service 
connected ear is compensable, i.e., level X or XI.) 

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, the entire history of the 
disability must be considered and, if appropriate, staged 
ratings may be applied. Fenderson v. West, 12 Vet. App. 119 
(1999).  Here, as the rating assigned reflects the greatest 
degree of hearing loss shown at any time "staged ratings" are 
not warranted.

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

When the rating criteria are applied to the results of the 
December 2001 VA audiometry (which showed greater disability 
than the October 2000 audiometry), they establish that the 
veteran has Level VI hearing acuity in the right ear.  Since 
left ear hearing loss is not service connected, the numerical 
designation for the left ear is Level I.  Such hearing acuity 
warrants a 0 percent rating.  38 C.F.R. § 4.85, Table VII.  
An exceptional pattern of hearing impairment (as defined in 
38 C.F.R. § 4.86), which would warrant rating under the 
alternate criteria of Table VIA, is not shown.  

The Board also finds that the hearing disability shown in 
this case demonstrates no more interference with employment 
than is contemplated by a schedular rating. Such factors as 
"marked" interference with employment or hospitalization due 
to hearing loss (which would warrant referral for 
extraschedular consideration) are not shown.  Therefore, 
referral for extraschedular rating consideration is not 
required. See Bagwell v. Brown, 9 Vet. App. 337 (1996).  The 
only evidence of a more severe hearing impairment is in the 
veteran's own opinion.  While he is competent to testify as 
to symptoms he experiences, he is not competent to provide a 
medical opinion regarding the degree of disability present, 
because this requires specialized medical knowledge. See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

A compensable rating for right ear hearing loss is denied


REMAND

At the December 2004 Travel Board hearing, the veteran 
testified that he recently underwent audiometry at Ryan VA 
Hospital for the purpose of a hearing aid prescription.  
While testing for the purpose of a hearing aid prescription 
may not be used for rating purposes, if in fact it suggests 
that the veteran has left ear hearing loss (as alleged), it 
could call for further development (because the claim seeking 
service connection for left ear hearing loss was denied on 
the basis that such hearing loss was not shown).   

Regarding the rating for headaches, in December 2004 the 
veteran testified that his headaches impaired him at work, 
requiring rest periods of five to twenty minutes.  There is 
nothing in the record that corroborates this allegation.  
However, he has not been advised as to what type of evidence 
was needed to substantiate his claim for entitlement to a 
compensable rating for his headaches and to submit everything 
pertinent to his claim.  Corroboration of the severity of the 
headaches and their impact of employment might provide a 
basis for a compensable rating.  As notice to the veteran to 
date has been less than optimal, this remand presents an 
opportunity to cure prior notice deficiencies without causing 
significant additional delay in the processing of the appeal.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005)

Accordingly, the remaining claims are remanded for the 
following:

1.  The veteran should be provided 
notice of the Veterans Claims 
Assistance Act of 2000 (VCAA)  (a VCAA 
letter) that advises him specifically 
of what evidence is necessary to 
substantiate his claim for a 
compensable rating for headaches, what 
the evidence now shows, and of his and 
VA's responsibilities in claims 
development.  The VCAA letter should 
also advise him to submit everything in 
his possession pertinent to his claim.  
He should have the opportunity to 
respond.  

2.  The veteran should be asked to 
identify any VA and non-VA treatment 
providers who have treated him for 
headaches since June 2000.  The RO 
should obtain complete records (those 
not already secured) of such treatment 
from all sources identified.  The RO 
should also ascertain from the veteran 
whether his employer could corroborate 
that his headaches at work are of such 
intensity as to require rest periods.  
It so, he should submit corroboration 
of the nature, extent, and frequency of 
the headaches, and their impact on his 
employment, by the employer, or provide 
releases for VA to obtain the 
corroborating evidence.  He should be 
advised that while VA will assist him 
in this matter, ultimately, such 
evidence is his responsibility.  The RO 
should also obtain the reports of the 
veteran's 2004 audiometry for hearing 
aid at Ryan VA hospital (and of any 
other VA audiometry since December 
2001).  

3.  If reports of any audiometry 
obtained pursuant to the request above 
suggest that the veteran may have left 
ear hearing loss disability, the RO 
should arrange for a VA audiological 
evaluation (with audiometric studies) 
to ascertain whether he currently has a 
left ear hearing loss disability by VA 
standards and, if so, whether such 
disability, as likely as not, resulted 
from an event or injury (including 
acoustic trauma) in service.  The 
veteran's claims folder must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The examiner should 
explain the rationale for any opinion 
given.  

4.  The RO should also arrange for the 
veteran to be afforded a VA 
neurological examination to determine 
the nature and severity of his service 
connected headache disorder.  The 
examiner should discuss whether or not 
the disorder results in characteristic 
prostrating attacks (with an estimation 
as to the frequency of such attacks, 
and their impact on employment).  The 
veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should explain the rationale for any 
opinion(s) given.

5.  The RO should then readjudicate the 
claims of entitlement to service 
connection for left ear hearing loss 
disability and entitlement to a 
compensable rating for headaches.  If 
either remains denied, the RO should 
issue an appropriate SSOC and give the 
veteran and his representative the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


